Case 1:19-cv-04087-MKB-RML Document 1-3 Filed 07/15/19 Page 1 of 5 PageID #: 140




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


  COMMUNITY HOUSING IMPROVEMENT
  PROGRAM, RENT STABILIZATION
  ASSOCIATION OF N.Y.C., INC.,
  CONSTANCE NUGENT-MILLER, MYCAK
  ASSOCIATES LLC, VERMYCK LLC, M&G
  MYCAK LLC, CINDY REALTY LLC,
  DANIELLE REALTY LLC, FOREST
  REALTY, LLC,

                    Plaintiffs,                      Case No. _____________

        v.

  CITY OF NEW YORK, RENT GUIDELINES                  DECLARATION OF JASON MARTIN
  BOARD, DAVID REISS, CECILIA JOZA,                  ON BEHALF OF THE COMMUNITY
  ALEX SCHWARZ, GERMAN TEJEDA, MAY                   HOUSING IMPROVEMENT
  YU, PATTI STONE, J. SCOTT WALSH,                   PROGRAM
  LEAH GOODRIDGE, AND SHEILA
  GARCIA, IN THEIR OFFICIAL
  CAPACITIES AS CHAIR AND MEMBERS,
  RESPECTIVELY, OF THE RENT
  GUIDELINES BOARD, AND RUTHANNE
  VISNAUSKAS, IN HER OFFICIAL
  CAPACITY AS COMMISSIONER OF NEW
  YORK STATE HOMES AND COMMUNITY
  RENEWAL, DIVISION OF HOUSING AND
  COMMUNITY RENEWAL,

                    Defendants.



 I, Jason Martin, declare based upon personal knowledge that:

    1. I am over eighteen years of age and suffer from no disability that would preclude me from

        giving this declaration.

    2. I am the Executive Director for the Community Housing Improvement Program (“CHIP”).




                                                1
Case 1:19-cv-04087-MKB-RML Document 1-3 Filed 07/15/19 Page 2 of 5 PageID #: 141



    3. CHIP is a trade association representing owners and managers of more than 4,000 rent-

       stabilized apartment buildings in New York City’s five boroughs.

    4. Each member of CHIP owns or has some interest in real property in New York City.

    5. CHIP’s central purpose is to support its members in their mission to provide excellent and

       affordable housing in New York City. As part of its mission, CHIP educates and advocates

       on behalf of its members at the New York City and State levels on an array of housing

       policy issues, including rent stabilization. CHIP also has an extensive legal intervention

       program, through which it files amicus briefs and occasionally brings cases itself, regarding

       issues of industry wide concern.

    6. CHIP’s members own property that is subject to New York’s Rent Stabilization Laws (the

       “RSL”).

    7. CHIP’s members are forced to expend resources both to understand how to comply with

       and to actually comply with the requirements of the RSL. CHIP’s members risk

       enforcement actions if their analyses are incorrect, which can lead to fines and penalties.

    8. The rights of CHIP members to use, develop, and enjoy their property is being substantially

       impaired by the RSL.

    9. CHIP’s members have suffered a diminution of the value of, and income derivable from,

       their property as a direct result of the RSL.

    10. Several CHIP members have expressed their unwillingness or inability to join this lawsuit

       as named plaintiffs, or to separately bring suit to challenge the constitutionality of the RSL,

       for fear of reprisal by the City and State in the form of enhanced regulatory scrutiny or

       other harassment that may accompany taking a public stance against the RSL.




                                                 2
Case 1:19-cv-04087-MKB-RML Document 1-3 Filed 07/15/19 Page 3 of 5 PageID #: 142



    11. Separate and apart from the burdens that the RSL places on CHIP members, CHIP itself is

       forced to expend substantial time and association resources as a direct result of the RSL.

       CHIP provides programming and services to its members specifically to educate them

       about their rights and responsibilities under the RSL, including the regulatory requirements

       the RSL imposes on building owners and best practices in complying with those

       obligations.

    12. For example, CHIP provides a “call-in” service, allowing members to phone or email with

       questions about New York City and New York State legal requirements, and particularly

       the requirements imposed by the RSL. CHIP incurs significant cost in staffing this hotline,

       which fields more than fifty inquiries every week.

    13. To facilitate its educational and advisory services, CHIP must devote considerable

       resources to staying current on the RSL’s myriad requirements. The 2019 amendments to

       the RSL (the “2019 Amendments”) added substantially to this burden. CHIP’s staff

       expended extensive time reviewing and analyzing the 2019 Amendments, both in proposed

       and enacted form.

    14. In addition to the resources spent in educating itself and its members on the intricacies of

       RSL compliance, CHIP engages in expensive and time-consuming efforts to educate the

       public as well as government officials in New York City, and in Albany, on the harmful

       effects of overzealous rent regulation, and to advocate regarding these matters on behalf of

       its members. In 2018, as it has in years past, CHIP submitted testimony to the New York

       City Council’s triennial hearing to determine the existence of a housing emergency, as a

       predicate to the renewal of RSL regulations in the City.




                                                 3
Case 1:19-cv-04087-MKB-RML Document 1-3 Filed 07/15/19 Page 4 of 5 PageID #: 143



    15. In addition, CHIP devoted considerable time and money on behalf of its members to

       educate the public as well as New York State lawmakers on the consequences of the 2019

       Amendments. CHIP’s representatives have met with State Senators and Members of the

       Assembly to discuss the impact and consequences of the 2019 Amendments. CHIP has

       written op-ed pieces that have been published over the last eight months, its Executive

       Director has appeared on television, and it has recently established a presence on social

       media.

    16. In support of its education and advocacy agenda, CHIP has commissioned studies and

       surveys on the impact of the RSL and the 2019 Amendments, consuming CHIP funds and

       the time of CHIP’s staff.

    17. The RSL makes it more difficult for CHIP to advance the interests of its members. That is

       because the substantial time, money and other CHIP resources devoted to addressing issues

       related to the RSL diverts those resources from other key programs and offerings central

       to CHIP’s mission. For instance, CHIP educates and advises its members on all manner of

       non-RSL regulations, including those under the purview of the Department of Housing

       Preservation and Development, Department of Buildings, Department of Health and

       Mental Hygiene, Department of Sanitation, Department of Finance, Department of

       Environmental Protection, Fire Department and other State and City agencies. Resources

       dedicated to RSL-related issues detract substantially from CHIP’s ability to support its

       members in these areas.

    18. A court ruling enjoining the RSL or portions thereof as a violation of Due Process, or

       declaring it to be a taking of private property without just compensation, would eliminate




                                                4
Case 1:19-cv-04087-MKB-RML Document 1-3 Filed 07/15/19 Page 5 of 5 PageID #: 144
